                                      November 2, 2018

Via ECF
The Honorable Judith C. McCarthy
United States Magistrate Judge
United States District Court
300 Quarropas Street
White Plains, NY 10601-4150

Re: NAACP, et al. v. E. Ramapo Cent. Sch. Dist., et al., No. 7:17-cv-08943-CS

Dear Judge McCarthy:

        On behalf of Defendant the East Ramapo Central School District (“District”) and the
non-party members of the Board of Education, Yehuda Weissmandl, Harry Grossman, and Joel
Frielich, we appreciate this opportunity to respond to Plaintiffs’ October 30, 2018 Letter Motion
to Compel Board Member Depositions and for Sanctions, Doc. No. 176. Plaintiffs have asked
this Court to compel the Board members to appear for depositions over their legislative
immunity objections—relief which this Court already has granted. Plaintiffs further appear to
ask this Court to sanction the Board members merely for exercising their right to appeal this
Court’s prior order under Rule 72. Plaintiffs’ requests are entirely meritless.
        As is their practice, Plaintiffs have attached to their Letter Motion a copy of the relevant
communications among counsel relating to this dispute. Doc. No. 176-01. We fully stand by all
of our statements in our communications with Plaintiffs’ counsel. In summary, and as we have
explained to Plaintiffs:
           •   The Board Members Have the Right to Object to this Court’s Prior Order.
               Under Federal Rule of Civil Procedure 72, the non-party Board members have the
               right to “serve and file objections” to this Court’s order overruling their legislative
               immunity objections to Plaintiffs’ third party subpoenas, and the “district judge in
               the case must consider timely objections and modify or set aside any part of the
               order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). The
               Board members may not be sanctioned merely for exercising rights expressly
               granted by the Federal Rules.
           •   No Discovery of the Board Members is Permitted Pending Appeal. Because
               the determination whether immunity applies is “conclusive with regard to a …
               right to avoid pre-trial discovery,” Locurto v. Safir, 264 F.3d 154, 164 (2d Cir.
               2001), government officials may not be compelled to submit to discovery unless
               and until the immunity questions are fully and finally resolved against them. To
               preserve the Board members’ immunity objections, we have accordingly declined
               to schedule depositions or make the Board members available while their appeal
               remains pending.
           •   There has been No Waiver, much less a Selective Waiver. Plaintiffs argue that
               the Board members have “acknowledged” that they “are not immune from
The Honorable Judge McCarthy
November 2, 2018
Page 2

               discovery” because they have produced documents in this case. Ltr. at 2. That
               argument ignores that the Board members objected to document discovery on
               immunity grounds and that this Court compelled them to produce documents over
               their objection. The Board members have preserved their objections.
           •   Our Immunity Arguments Are Well Supported and Asserted in Good Faith.
               Plaintiffs assert that the Board members’ legislative immunity objections are
               “frivolous” and no more than a “delay tactic.” Ltr. at 2. We obviously disagree
               with that characterization. While reasonable minds might disagree, as we have
               shown in the prior briefing before this Court and again in our Rule 72 objections,
               the Board members’ arguments that they are immune from compelled testimony
               under the doctrine of legislative immunity is well founded in binding precedents
               and has been asserted in good faith. The Supreme Court has expressly held that
               only “[i]n some extraordinary instances [legislators] might be called to the stand
               at trial to testify concerning the purpose of the official action.” Vill. of Arlington
               Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 268 (1977). This is not such
               an “extraordinary instance” as would justify such extraordinary discovery. Indeed,
               no court—save this Court—has ever compelled a sitting legislator to testify in a
               civil action like this one, whether as a third party witness or as a defendant. For
               their part, Plaintiffs fail to cite any case, from any jurisdiction, that undermines
               the Board members’ arguments. We are entitled to seek review of this Court’s
               unprecedented ruling.
      In sum, to the extent Plaintiffs’ Letter Motion seeks an order compelling the Board
members to testify, this Court already has granted that relief. The Board members are entitled to
seek review of this Court’s prior order, and may not be compelled to testify pending appeal. To
the extent Plaintiffs seek sanctions against the Board members for exercising their appellate
rights under the Federal Rules, Plaintiffs’ request is entirely inappropriate and should be rejected.


                                              Respectfully submitted,

                                              s/ David J. Butler
 cc: All Counsel of Record                    David J. Butler
